Citation Nr: 1733597	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-27 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from January 1973 to December 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the RO initially denied the Veteran's claim for PTSD in a November 2008 rating decision.  The Board finds that while the RO provided VCAA notice addressing a new and material evidence claim, the RO accepted the claim for service connection for an acquired psychiatric condition as a new claim in a May 2011 rating decision.  If a claim is based upon a distinctly diagnosed disease or injury, it cannot be considered the same as a previously decided claim that was based upon another diagnosis or injury.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  The Board finds that the requirements for a claim for PTSD differ from other acquired psychiatric disorders.  Accordingly, the Board finds that the Veteran has submitted a new claim for service connection, and not a claim based on new and material evidence.  The Board finds that it has not impermissibly limited the scope of the Veteran's claim, as the Board has considered all currently diagnosed acquired psychiatric disorders shown by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his acquired psychiatric disorder, to include major depressive disorder, was at least as likely as not caused by a head injury incurred during active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.  

Merits of the Service Connection Claim

The Veteran asserts that he has a psychiatric condition that is related to service.

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Additionally, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d). 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2016).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau at 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Federal Circuit recognizes that the Board has an inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001); see also 38 U.S.C. § 7104(a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the record shows the Veteran has a current diagnosis of major depressive disorder.  Therefore, he satisfies the first element of a service connection claim - a current disability.  Likewise, the record reflects that the Veteran had an in-service injury, being hit by an object during an attempted robbery, thereby satisfying the second element - an in-service injury or occurrence.  See service treatment record entry dated December 1973.  

The dispositive issue is a lack of nexus between the current disabilities and the in-service injury or occurrence - the third element.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, although the Veteran was not afforded an examination to establish a nexus for direct service connection, the evidence on record is adequate to allow the Board to decide the claim.  

To begin, in several statements, the Veteran has asserted that after he was attacked, he became easily startled, feared crowds of people and tended to himself.  He added that he is depressed all the time and has an issue sleeping.  Although the Veteran would not be competent to render a diagnosis, he is able to describe his symptoms at the time that is later supported by a medical diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's reported symptomatology was supported by his diagnosis of major depressive disorder.  Moreover, in a March 2013 VA outpatient treatment psychiatry treatment note, the examining VA psychologist Dr. J.B., who treated the Veteran's depression for years, opined that the Veteran's depression is at least as likely as not related to the incident where he was attacked by two individuals and struck in the head.  Dr. J.B. added that after discharge the Veteran was derelict and homeless, unable to obtain employment for what he believes was TBI and depression.  The Veteran has diminished cognitive capability as well.  Dr. J.B.'s impression is that the Veteran's cognitive and depressive symptoms are secondary to the bar incident in Germany.  Dr. J.B. reasoned that the Veteran cognitive and affective deficits occurred after the injuries he sustained in Germany.  The Veteran did not present with cognitive or affective deficits before the incident.  Similarly, Dr. J.B. reasoned there is evidence of social and vocational impairments secondary to the injury.  

Conversely, in the January 2015 VA examination, the examiner opined that without resorting to speculation, it would be extremely difficult to state that one incident out of many potential incidents and problems, would be sufficiently likely to cause PTSD, without resorting to speculation.  Documentation indicating behavioral changes linked to this episode are lacking.  However, the examiner's opinion was limited to PTSD, as he did not opine on whether the head trauma could have caused the Veteran's depression and resulting depressive disorder.  

Although both medical opinions are competent and credible, the January 2015 examiner's opinion is of less probative value on the issue of a nexus between the injury and the Veteran's depressive disorder.  The examiner did not opine on the Veteran's depressive disorder.  Whereas, Dr. J.B. who treated the Veteran's depression for years, opined on the depressive disorder and stated that it is at least as likely as not related to the head trauma from service.  The Board finds that Dr. J.B.'s opinion is more probative on the question of a nexus between the current disability and the Veteran's in-service injury.  Dr. J.B. considered all the evidence of record, including the Veteran's lay statements; he addressed the appropriate legal standard, and provided an adequate rationale for his opinion.  

Accordingly, probative evidence of record establishes an in-service incurrence of an acquired psychiatric disorder, as well as the nexus between the present diagnosis and the in-service incurrence.  Resolving doubt in favor of the Veteran, the Board will grant service connection for an acquired psychiatric disorder, to include major depressive disorder.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


